The declaration sets np that claimant was employed as an elevator operator in the Cook County Hospital, and was injured as he claims in •an accident while he was operating an elevator, through the negligence ■of a foreman. The State has demurred and for special cause of demurrer sets up 'that the doctrine of respondeat superior is not applicable to the State of Illinois. This Court has repeatedly held that the State! in the exercise of a governmental function is not responsible for injuries to its employees, and in consequence thereof, the demurrer must be sustained.